DUGRO, J.
(concurring). I think it is fair to conclude that a belief by defendant’s board of managers that a breach of contract is a proceeding inconsistent with “just and equitable principles of trade,” within the méaning of that term, as used in the by-laws of defendant, led to the plaintiff’s expulsion. The belief did not accord with the fact. A breach of contract is not the “proceeding” *310referred to in the by-law. The opinion of Judge Danforth in Hurst v. Produce Exchange (N. Y.) 3 N. E. 42, is convincing upon this point. I concur with the chief justice in his disposition of the appeal.